Name: Commission Regulation (EEC) No 2545/89 of 22 August 1989 introducing a countervailing charge on certain varieties of plum originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 89 Official Journal of the European Communities No L 246/7 COMMISSION REGULATION (EEC) No 2545/89 of 22 August 1989 introducing a countervailing charge oh certain varieties of plum originating in Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas, for plums of group I originating in Bulgaria the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these plums ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Article 3 ( 1 ) last paragraph of Council Regulation (EEC) No 1 676/85 (6), as last amended by Regulation (EEC) No 1636/87Q,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 916/89 of 10 April 1989 fixing for the 1989 marketing year the reference prices for plums (3) fixed the reference price for class I, group I at 69,39 ECU per 100 kilograms net for the month of August 1989 ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 13,94 ECU per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 19), of the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oul ­ lins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosniche, origina ­ ting in Bulgaria. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available, less the duties, and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (s), the prices to be taken Article 2 This Regulation shall enter into force on 24 August 1989 .(') OJ No L 118, 20 . 5 . 1972, p. 1 . 2 OJ No L 118, 29 . 4. 1989, p. 12 . (3) OJ No L 97, 11 . 4. 1989, p . 11 . (4) OJ No L 220, 10 . 8 . 1974, p. 20 . 0 OJ No L 368 , 31 . 12. 1985, p. 1 . (6) OJ No L 164, 24 . 6 . 1986, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . No L 246/8 Official Journal of the European Communities 23 . 8 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission